Title: To George Washington from Jonathan Trumbull, Sr., 5 February 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 5 Febry 1776

Enclosed is Account of the Charges & Expences incurred, by providing for Messrs Penet & De Pliarne in their Journey to Philadelphia, by your Excellencys direction, I have sent forward to you the Bills shewing how the Account arose.
Please to Order payment to be made and sent to me by the Post who brings this.
The Battalion raising in this Colony to march to the Assistance of our Friends at Canada, are inlisted to serve until the 1st of February Next—with Bounty, Pay, Wages, and Allowances

agreeable to Resolve of Congress sent me by the Express who last came to you this way.
Our Treasury was exhausted, and knew not how to set the Troops forward, until Saturday, Intelligence came to me that 12,500 Dollars was received from the Honble Congress for that purpose—My Proclamation was out some time before, and hear that Men inlist freely, and hope they will be on their March soon—have Ordered them [to] go off by Divisions—and hope nothing will retard them.
Through Fear of delay—wrote last Week to you On the head of our Payment of the Troops that served under you last season, the Pay-Rolls are to meet yr Approbation & Order for Payment, and altho provision is received for those going to Canada—yet there remains innumerable Calls we are unable to Answer without further supplies, and apprehend payment is to be made by you, on those Rolls.
Three Battalions raised and marching to your Camp will come on soon, three Dollars a man was paid in part of Wages to enable them to make necessary Provisions—I hear that 2 or 3 Companies are gone forward & the rest going this Week.
I received a Letter from Majr General Lee dated at Stamford Janry 31st wherein he writes—“A most unexpected & severe Attack of the Rheumatism or Gout has seized me hear & prevented me personally proceeding—I have sent Colonel Waterbury on, as he is sufficiently strong in Numbers betwixt his own Regiment and the Volunteers—I thought it prudent to order back Wards Regiment, till they received your Honors further Orders”—In another Scrip he says
“There is a late Resolve of the Continental Congress—Which had I seen before wou’d have Stopped me—It is that every detachment of the Army is to Act under the Direction of the Provincial Congress where it is—What then will be the Use of a detachment at New York”—I answered by Asking is N. York to be left to be more inimical to us than even the Province of Quebec? The Policy of many there is Strained to the utmost against our Rights. However I hope better things of their Congress, if not perverted by Artful Threats and Craft—Since writing thus far I am informed that Genl Lee was carried into N. York in a litter, & 3 Members of Continental Congress to meet him, to Settle

Measures of Conduct. I am, with Great Truth & Regard Sir Your Obedient Humble Servant

Jonth. Trumbull

